DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-9, and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,057,177. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claim 1, ‘177 discloses the limitations in claim 1.
For claim 2, ‘177 discloses the limitations in claims 1.
For claim 5, ‘177 discloses the limitations in claim 1.
For claim 6, ‘177 discloses the limitations in claims 1, 2, and 5.
For claim 7, ‘177 discloses the limitations in claim 8.
For claim 8, ‘177 discloses the limitations in claims 1 and 9.
For claim 9, ‘177 discloses the limitations in claims 1 and 4-10.
For claim 12, ‘177 discloses the limitations in claims 1 and 9.
For claim 13, ‘177 discloses the limitations in claims 1 and 9.
For claim 14, ‘177 discloses the limitations in claims 8 and 16.
Claims 3, 4, 10, 11, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,057,177 in view of Noh (US 2013/0070732).
For claims 3, 10, and 17, ‘177 discloses the limitations in claims 1 and 4-10, except the first wireless device is a user equipment (UE) and the second wireless device is a base station (BS); however, Noh discloses the first wireless device is a user equipment (UE) and the second wireless device is a base station (BS) (paragraphs 8-23, 92-98, 118-121 techniques shown can be applied by processors of BS or UE). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘177 for the first wireless device to be a user equipment (UE) and the second wireless device to be a base station (BS) taught by Noh.  The rationale to combine would be to use a known technique in a similar device, to improve channel estimation quality, to use module techniques increasing marketability, and design choice.
For claims 4, 11, and 18, ‘177 discloses the limitations in claims 1 and 4-10, except for the two time-axis symbols are adjacent time-axis symbols; however, Noh discloses the two time-axis symbols are adjacent time-axis symbols (paragraphs 8-23, 49-62, 69-75, 81-88, 92-98 one slot includes a plurality of symbols in a time domain). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘177 for the two time-axis symbols to be adjacent time-axis symbols taught by Noh.  The rationale to combine would be to use a known technique in a similar device, to improve channel estimation quality, to use a common and well known time slot size improving marketability, and design choice.
For claim 15, ‘177 discloses the limitations in claims 1 and 9, except for a computer readable media storing instructions; however, Noh discloses these limitations (paragraphs 118-121 CRM storing instructions can perform the steps related to DMRS mapping and transmission). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘177 to perform the steps via a computer readable media storing instructions taught by Noh.  The rationale to combine would be to use a known technique in a similar device, to use a common and well known technique of implementation decreasing costs and improving marketability, to use module techniques increasing marketability, and design choice.
For claim 16, ‘177 discloses the limitations in claim 1-3 and 5-10.
For claim 19, ‘177 discloses the limitations in claims 1-3 and 5-10.
For claim 20, ‘177 discloses the limitations in claims 1-3 and 5-10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Noh (US 2013/0070732) in view of Nokia (DL DMRS Patterns Link Performance Evaluation: cited on IDS)[hereafter NPL1].
For claims 1, 8, and 15, Noh discloses (paragraphs 118-121 discloses processor and CRM) mapping a demodulation reference signal (DMRS) to one or two symbols based on a specific pattern (paragraphs 8-23, 49-62, 69-75, 81-88, 92-98 specific UE receive the DMRS), and transmitting, to a second wireless device, the DMRS) (paragraphs 8-23, 49-62, 69-75, 81-88, 92-98 specific UE receive the DMRS), wherein the demodulation reference signal being mapped to the one or two time-axis symbols based on a CDM related to a specific pattern (paragraphs 8-23, 49-62, 69-75, 81-88, 92-98 mapped to a CDM), wherein the CDM includes at least one of a first code division multiplexing (CDM) on a frequency axis or a second CDM on a time axis (paragraphs 8-23, 49-62, 69-75, 81-88, 92-98 mapped to a CDM which is a resource element allocated to frequency), when the demodulation reference signal is mapped using the first CDM and the second CDM, a type of orthogonal cover codes (OCCs) applied to the second CDM is limited to at least one type by the base station (paragraphs 8-23, 49-62, 69-75, 81-88, 92-98 mapped to a first CDM and second CDM, orthogonal cover codes). Noh does not explicitly state when a phase tracking reference signal (PTRS) is transmitted; however, Nokia discloses using a pattern using PTRS for improving channel estimation quality (Section 3). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Noh to the PTRS signal taught by Nokia.  The rationale to combine would be to use a known technique in a similar device, to improve channel estimation quality (Nokia Section 3), and design choice.
For claims 2, 9, and 16, Noh discloses the first wireless device is a base station (BS) and the second wireless device is a user equipment (UE) (paragraphs 8-23, 92-98, 118-121 techniques shown can be applied by processors of BS or UE).
For claim 3, 10, and 17, Noh discloses the first wireless device is a user equipment (UE) and the second wireless device is a base station (BS) (paragraphs 8-23, 92-98, 118-121 techniques shown can be applied by processors of BS or UE).
For claims 4, 11, and 18, Noh discloses the limitation of the OCC applied to the second CDM is applied based on (i) the DMRS is mapped to two time-axis symbols ((paragraphs 8-23, 49-62, 69-75, 81-88, 92-98 one slot includes a plurality of symbols in a time domain) (ii) the two time-axis symbols are adjacent time-axis symbols (paragraphs 8-23, 49-62, 69-75, 81-88, 92-98 one slot includes a plurality of symbols in a time domain)  and (iii) the PTRS is transmitted from the first wireless device to the second wireless device (paragraphs 8-23, 92-98 specific UE receive the DMRS).
For claims 5, 12, and 19, Noh discloses the DMRS is transmitted based on (i) a specific antenna port and (paragraphs 8-23, 49-62, 69-75, 81-88, 92-98 specific antennae port) (ii) the one or two symbols on which at least one other DMRS based on another antenna port is transmitted paragraphs 8-23, 49-62, 69-75, 81-88, 92-98 another antenna port).
For claims 6, 13, and 20, Noh discloses based on that only one OCC related to the second CDM is applied (paragraphs 8-23, 49-62, 69-75, 81-88, 92-98 OCC), the DMRS and at least one other DMRS based on an antenna port different from that of the DMRS are mapped to the one or two time-axis symbols based on a frequency division multiplexing (FDM) (paragraphs 8-23, 49-62, 69-75, 81-88, 92-98 FDM).
For claims 7 and 14, Noh discloses the specific pattern is determined based on characteristics of a frequency band in which the DMRS is transmitted (paragraphs 8-23, 92-98 specific UE receive the DMRS based on a resource element in a frequency band).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hessler et al (WO 2017/138880) discloses PTRS with DMRS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678. The examiner can normally be reached 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463